As filed with the Securities and Exchange Commission on February 29, 2012 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 133 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 132 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for the A Class, C Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class shares of the following series of American Beacon Funds: American Beacon Balanced Fund, American Beacon Large Cap Value Fund, American Beacon Large Cap Growth Fund, American Beacon Mid-Cap Value Fund, American Beacon Small Cap Value Fund, American Beacon International Equity Fund, American Beacon Emerging Markets Fund, American Beacon High Yield Bond Fund, American Beacon Retirement Income and Appreciation Fund, American Beacon Intermediate Bond Fund and American Beacon Short-Term Bond Fund* Combined Prospectus for the AMR Class shares of the following series of American Beacon Funds: American Beacon Balanced Fund, American Beacon Large Cap Value Fund, American Beacon Large Cap Growth Fund, American Beacon Mid-Cap Value Fund, American Beacon Small Cap Value Fund, American Beacon International Equity Fund, American Beacon Emerging Markets Fund and American Beacon High Yield Bond Fund* Combined Statement of Additional Information for the AMR Class, A Class, C Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class shares of the following series of American Beacon Funds: American Beacon Balanced Fund, American Beacon Large Cap Value Fund, American Beacon Large Cap Growth Fund, American Beacon Mid-Cap Value Fund, American Beacon Small Cap Value Fund, American Beacon International Equity Fund, American Beacon Emerging Markets Fund, American Beacon High Yield Bond Fund, American Beacon Retirement Income and Appreciation Fund, American Beacon Intermediate Bond Fund and American Beacon Short-Term Bond Fund* Part C Signature Page Exhibits *Incorporated by reference from Post-Effective Amendment No. 132 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on February 28, 2012. (File Nos. 811-0484 and 033-11387) The sole purpose of this post-effective amendment is to include in the Registration Statement Exhibit (i) - Opinion and consent of counsel. AMERICAN BEACON FUNDS PART C. OTHER INFORMATION Item 28. Exhibits (a) Amended and Restated Declaration of Trust, dated November 1, 2004 – (xiv) Written Instrument Amending the Amended and Restated Declaration of Trust, filed with the Commonwealth of Massachusetts on March 23, 2005 – (xxi) (b) Bylaws – (i) (c) Rights of holders of the securities being registered are contained in Articles III, VIII, X, XI and XII of the Registrant’s Declaration of Trust and Articles III, V, VI and XI of the Registrant’s Bylaws (d) (1)(A) Management Agreement among American Beacon Funds, American Beacon Mileage Funds, American Beacon Select Funds, American Beacon Master Trust and American Beacon Advisors, Inc., dated September 12, 2008 – (xx) (1)(B) Amendment to Management Agreement, dated February 13, 2009 – (xxx) (1)(C) Form of Amendment to Management Agreement – (xxv) (1)(D) Amendment to Management Agreement, dated December 8, 2010 – (xxxiv) (1)(E) Amendment to Management Agreement, dated July 1, 2011 – (xlii) (1)(F) Amendment to Management Agreement, dated February 3, 2012 –(xlv) (2)(A) Investment Advisory Agreement between American Beacon Advisors, Inc. and Barrow, Hanley, Mewhinney & Strauss, Inc., dated September 12, 2008 – (xxxix) (2)(B) Investment Advisory Agreement between American Beacon Advisors, Inc. and Brandywine Global Investment Management, LLC, dated September 12, 2008 – (xxxix) (2)(C) Investment Advisory Agreement between American Beacon Advisors, Inc. and Brandywine Global Investment Management, LLC, dated June 24, 2011 – (xlii) (2)(D) Investment Advisory Agreement between American Beacon Advisors, Inc. and Calamos Advisors LLC, dated September 12, 2008 – (xxxix) (2)(E) Investment Advisory Agreement between American Beacon Advisors, Inc. and Causeway Capital Management LLC, dated September 12, 2008 – (xxxix) (2)(F) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Dreman Value Management LLC, dated January 19, 2011 – (xxxix) (2)(G) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Franklin Advisers, Inc., dated January 13, 2011 – (xxxix) (2)(H)(i) Investment Advisory Agreement between American Beacon Advisors, Inc. and Hotchkis and Wiley Capital Management, LLC, dated September 12, 2008 – (xlii) (2)(H)(ii) Amended Schedule A to the Investment Advisory Agreement between American Beacon Advisors, Inc. and Hotchkis and Wiley Capital Management, LLC, dated March 17, 2011 – (xlii) (2)(I) Investment Advisory Agreement between American Beacon Advisors, Inc. and Lazard Asset Management LLC, dated September 12, 2008 – (xxxix) (2)(J) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Logan Circle Partners, L.P., dated January 14, 2011 – (xxxix) (2)(K)(i) Investment Advisory Agreement between American Beacon Advisors, Inc. and Morgan Stanley Investment Management, Inc., dated September 12, 2008 – (xxxix) (2)(K)(ii) Amendment to Investment Advisory Agreement between American Beacon Advisors, Inc. and Morgan Stanley Investment Management, Inc., dated January 1, 2009 – (xxxix) (2)(L) Investment Advisory Agreement between American Beacon Advisors, Inc. and NISA Investment Advisors, L.L.C., dated September 12, 2008 – (xxxix) (2)(M) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Opus Capital Group, LLC, dated January 14, 2011 – (xxxix) (2)(N)(i) Investment Advisory Agreement between American Beacon Advisors, Inc. and Pzena Investment Management, LLC, dated September 12, 2008 – (xxxix) (2)(N)(ii) Amendment to Investment Advisory Agreement between American Beacon Advisors, Inc. and Pzena Investment Management, LLC, dated April 1, 2009 – (xxxix) (2)(O) Investment Advisory Agreement between American Beacon Advisors, Inc. and Templeton Investment Counsel, LLC, dated September 12, 2008 – (xxxix) (2)(P) Investment Advisory Agreement between American Beacon Advisors, Inc. and The Boston Company Asset Management, LLC, dated September 12, 2008 – (xxxix) (2)(Q) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and The Renaissance Group LLC, dated January 21, 2011 – (xxxix) (2)(R) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Winslow Capital Management, Inc., dated January 20, 2011– (xxxix) (2)(S) Amended and Restated Investment Advisory Agreement between American Beacon Advisors, Inc. and Standish Mellon Asset Management Company LLC dated January 20, 2011 –(xxxix) (2)(T) Investment Advisory Agreement between American Beacon Advisors, Inc. and Zebra Capital Management, LLC dated May 25, 2010 –(xxxix) (2)(U) Investment Advisory Agreement between American Beacon Advisors, Inc. and Strategic Income Management, LLC – (xxxvii) (2)(V) Investment Advisory Agreement between American Beacon Advisors, Inc. and Dean Capital Management, LLC (xliii) (2)(W) Investment Advisory Agreement between American Beacon Advisors, Inc. and Fox Asset Management, LLC (xliii) (2)(X) Investment Advisory Agreement between American Beacon Advisors, Inc. and Signia Capital Management, LLC (xliii) (2)(Y) Investment Advisory Agreement between American Beacon Advisors, Inc. and Brandes Investment Partners, L.P. dated January 20, 2011 – (xxxix) (2)(Z) Investment Advisory Agreement between American Beacon Advisors, Inc. and Massachusetts Financial Services Company – (xxxv) (2)(AA)(i) Investment Advisory Agreement between American Beacon Advisors, Inc. and GAM International Management Limited, dated June 27, 2011 - (xlii) (2)(AA)(ii) Amended and Restated Schedule A to the Investment Advisory Agreement between American Beacon Advisors, Inc. and GAM International Management Limited, dated August 10, 2011 – (xliv) (2)(BB) Investment Advisory Agreement between American Beacon Advisors, Inc. and Pacific Investment Management Company LLC, dated June 24, 2011 – (xlii) (2)(CC) Investment Advisory Agreement between American Beacon Advisors, Inc. and Lee Munder Capital Group, LLC, dated June 13, 2011 – (xlii) (2)(DD) Investment Advisory Agreement between American Beacon Advisors, Inc. and Stephens Investment Management Group, LLC, dated November 21, 2011 (xlvi) (2)(EE) Investment Advisory Agreement between American Beacon Advisors, Inc. and Bridgeway Capital Management, Inc., dated November 17, 2011 – (xlv) (2)(FF) Investment Advisory Agreement between American Beacon Advisors, Inc. and Holland Capital Management LLC (to be filed by subsequent amendment) 2(GG) Investment Advisory Agreement between American Beacon Advisors, Inc. and PENN Capital Management Company, Inc., dated September 13, 2011 – (xlvi) (e) Form of Distribution Agreement among American Beacon Funds, American Beacon Mileage Funds, American Beacon Select Funds and Foreside Fund Services, LLC, dated March 31, 2009 – (xxx) Amended and Restated Appendix A the to Distribution Agreement among American Beacon Funds, American Beacon Select Funds and Foreside Fund Services, LLC, dated February 1, 2012 – (xlv) (f) Bonus, profit sharing or pension plans – (none) (g) Agreement between Registrant and State Street Bank and Trust Company, dated December 1, 1997 – (ii) Amended and Restated Schedule D to the Custodian Agreement, dated February 3, 2012 – (xlv) (h) (1)(A) Transfer Agency Policy and Service Agreement between Registrant and State Street Bank and Trust Company, dated January 1, 1998 – (ii) (1)(B) Amendment to Transfer Agency and Service Agreement regarding anti-money laundering procedures, dated July 24, 2002 – (viii) (1)(C) Amendment to Transfer Agency and Service Agreement regarding anti-money laundering procedures, dated September 24, 2002 – (ix) (1)(D) Amendment to Transfer Agency and Service Agreement to replace fee schedule, dated March 26, 2004 – (xviii) (1)(E) Amended and Restated Schedule A to the Transfer Agency and Service Agreement, dated February 3, 2012 – (xlvi) (1)(F) Securities Lending Agency Agreement between the American Beacon Funds and Brown Brothers Harriman & Co., dated March 15, 2008 – (xxxvi) (2)(A) First Amendment to the Securities Lending Agency Agreement, dated May 2, 2008 – (xxxvi) (2)(B) Second Amendment to the Securities Lending Agency Agreement, dated May 20, 2009 – (xxxvi) (2)(C) Third Amendment to the Securities Lending Agency Agreement, dated November 3, 2009 – (xxxvi) (3)(A) Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated September 12, 2008 – (xx) (3)(B) Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated April 30, 2009 – (xxii) (3)(C) Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated July 24, 2009 – (xxiii) (3)(D) Form of Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc. – (xxv) (3)(E) Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated November 18, 2010 – (xxxiv) (3)(F) Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated July 1, 2011 – (xlii) (3)(G) Amendment to Administration Agreement among American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, and American Beacon Advisors, Inc., dated February 3, 2012 – (xlv) (4)(A) Administrative Services Agreement among American AAdvantage Funds, American AAdvantage Mileage Funds, AMR Investment Services Trust, AMR Investment Services, Inc. and State Street Bank and Trust Company, dated November 29, 1999 – (iii) (4)(B) Amendment to Administrative Services Agreement among American AAdvantage Funds, American AAdvantage Mileage Funds, AMR Investment Services Trust, AMR Investment Services, Inc. and State Street Bank and Trust Company to add Mid-Cap Value Fund and Emerging Markets Fund, dated June 30, 2004 – (xiii) (4)(C) Amended and Restated Administrative Services Agreement among American Beacon Funds, American Beacon Master Trust, American Beacon Advisors, Inc. and State Street Bank and Trust Company, dated March 1, 2005 – (xxxvi) (4)(D) Amendment to the Amended and Restated Administrative Services Agreement among American Beacon Funds, American Beacon Master Trust, American Beacon Advisors, Inc. and State Street Bank and Trust Company, dated December 7, 2010 – (xxxvi) (4)(E) Amendment to the Amended and Restated Administrative Services Agreement among American Beacon Funds, American Beacon Master Trust, American Beacon Advisors, Inc. and State Street Bank and Trust Company, dated February 6, 2012 – (xlv) Service Plan Agreement for the American Beacon Funds Investor Class, dated March 6, 2009 – (xxiii) Service Plan Agreement for the American Beacon Funds Advisor Class (formerly known as the AAdvantage Funds Service Class), dated May 1, 2003 – (x) (7)(A) Service Plan Agreement for the American Beacon Funds Retirement Class, dated April 30, 2009 – (xxii) (7)(B) Amended and Restated Schedule A to the Service Plan Agreement for the American Beacon Funds Retirement Class, dated December 15, 2010 – (xxxvi) (8)(A) Service Plan Agreement for the American Beacon Funds Y Class, dated July 24, 2009 – (xxiii) (8)(B) Amended and Restated Schedule A to the Service Plan Agreement for the American Beacon Funds Y Class, dated February 3, 2012 – (xlv) (9)(A) Service Plan Agreement for the American Beacon Funds A Class, dated February 16, 2010 – (xxvii) (9)(B) Amended and Restated Schedule A to the Service Plan Agreement for the American Beacon Funds A Class, dated February 3, 2012 – (xlv) (10)(A) Service Plan Agreement for the American Beacon Funds C Class, dated May 25, 2010 – (xxxi) (10)(B) Amended and Restated Schedule A to the Service Plan Agreement for the American Beacon Funds C Class, dated February 3, 2012 – (xlv) Master-Feeder Participation Agreement among Small Cap Index Fund, International Equity Index Fund, Quantitative Master Series Trust, and Princeton Funds Distributor, Inc., dated June 30, 2000 – (iv) Master-Feeder Participation Agreement among S&P 500 Index Fund, Equity 500 Index Portfolio and SSgA Funds Management, Inc., dated May 1, 2001 – (vii) Amended and Restated Credit Agreement between American Beacon Funds and American Beacon Advisors, Inc., dated January 31, 2008 – (xix) (14)(i) Fee Waiver/Expense Reimbursement Agreement for certain American Beacon Funds, dated November 8, 2011 – (xliv) (14)(ii) Fee Waiver/Expense Reimbursement Agreement for certain American Beacon Funds, dated January 27, 2012 – (xlv) (14)(iii) Fee Waiver/Expense Reimbursement Agreement for certain American Beacon Funds, dated January 31, 2012 – (xlvii) (i) Opinion and consent of counsel – (filed herewith) (j) Consent of Independent Registered Public Accounting Firm– (xlvii) (k) Financial statements omitted from prospectus – (none) (l) Letter of investment intent – (i) (m) Distribution Plan pursuant to Rule 12b-1 for the Advisor Class (formerly known as the Service Class) – (x) Distribution Plan pursuant to Rule 12b-1 for the Retirement Class – (xxiii) (3)(A) Amended and Restated Schedule A to the Distribution Plan pursuant to Rule 12b-1 for the Retirement Class, dated December 15, 2010 – (xxxvi) (3)(B) Distribution Plan pursuant to Rule 12b-1 for the A Class – (xxx) (4)(A) Amended and Restated Schedule A to the Distribution Plan pursuant to Rule 12b-1 for the A Class, dated February 3, 2012 – (xlv) (4)(B) Distribution Plan pursuant to Rule 12b-1 for the C Class – (xxxi) (5)(A) Amended and Restated Schedule A to the Distribution Plan pursuant to Rule 12b-1 for the C Class, dated February 3, 2012 – (xlv) (n) Amended and Restated Plan Pursuant to Rule 18f-3, dated March 9, 2011 – (xl) (p) Code of Ethics of American Beacon Advisors, Inc., American Beacon Master Trust, American Beacon Funds, American Beacon Mileage Funds, and American Beacon Select Funds, dated March 14, 2011 – (xl) Code of Ethics of State Street Master Funds, dated February 18, 2010 – (xxix) Code of Ethics of Quantitative Master Series LLC, dated May 15, 2008, as amended December 1, 2009 – (xxix) Code of Ethics of Barrow, Hanley, Mewhinney & Strauss, Inc., dated December 31, 2010 – (xxxviii) Code of Ethics of Brandywine Global Investment Management, LLC, dated January 2011 – (xl) Code of Ethics and Insider Trading Policy of Calamos Advisors LLC, dated March 17, 2009 – (xxxvi) Code of Ethics of Causeway Capital Management LLC, dated April 25, 2005 and revised August 10, 2010– (xxxvi) Code of Ethics and Insider Trading Policy of Dreman Value Management LLC, February 24, 2010 – (xxxvi) Code of Ethics and Policy Statement on Insider Trading of Franklin Advisers, Inc., revised May 2010– (xxxvi) Code of Ethics of Hotchkis and Wiley Capital Management, LLC, dated August 2009 – (xxxvi) Code of Ethics and Personal Investment Policy of Lazard Asset Management LLC, dated November 2008 – (xxi) Code of Ethics and Personal Trading Guidelines of Morgan Stanley Investment Management Inc., effective September 17, 2010 – (xxxvi) Code of Ethics and Standard of Professional Conduct of NISA Investment Advisors, L.L.C., revised September 2011 – (xliii) Code of Business Conduct and Ethics of Opus Capital Group, LLC, dated January 7, 2005 and revised March 31, 2010 – (xxxvi) Code of Business Conduct and Ethics of Pzena Investment Management, LLC, revised January 2009 – (xxi) Code of Ethics and Policy Statement on Insider Trading of Templeton Investments Counsel, LLC, dated May 2010 – (xxxvi) Code of Ethics of Renaissance Investment Management, effective May 13, 2010 – (xxxvi) Code of Conduct and Personal Securities Trading Policy of The Bank of New York Mellon, parent company of The Boston Company Asset Management, LLC and Standish Mellon Asset Management LLC – (xxvi) Code of Ethics of Zebra Capital Management, LLC – (xxviii) Code of Ethics for Strategic Income Management, LLC – (xxxiii) Code of Ethics for Dean Capital Management, LLC – (xxxiv) Code of Ethics for Fox Asset Management, LLC – (xxxiv) Code of Ethics for Signia Capital Management, LLC – (xlii) Code of Ethics of Massachusetts Financial Services Co. – (xxxv) Code of Ethics of Brandes Investment Partners, L.P., dated August 15, 2010 – (xlii) Code of Ethics of Fortress Investment Group LLC (on behalf of Logan Circle Partners, L.P. – (xxxviii) Code of Ethics of Nuveen Investments Inc. (on behalf of Winslow Capital Management, Inc.), dated January 1, 2011, as amended March 14, 2011 and August 15, 2011 (xliii) Code of Ethics of GAM International Management Limited – (xli) Code of Ethics of Pacific Investment Management Company LLC (PIMCO), dated May 2009 (xl) Code of Ethics for Lee Munder Capital Group, LLC, dated March 2011 (xlii) Code of Ethics for Stephens Investment Management Group, LLC, dated March 2011 (xlvi) Code of Ethics for Bridgeway Capital Management, Inc., dated June 23, 2011 –(xlv) Code of Ethics for Holland Capital Management LLC (to be filed by subsequent amendment) Code of Ethics for PENN Capital Management Company, Inc., dated February 21, 2012 (xlvi) Other Exhibits: Powers of Attorney for Trustees of American Beacon Funds dated November 9, 2011 and November 10, 2011 – (filed herewith) Powers of Attorney for Trustees of the State Street Master Funds, dated February 2010 – (xxix) Powers of Attorney for Trustees of the Quantitative Master Series LLC – (xxi) (i) Incorporated by reference to Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 18, 1997. (File Nos. 811-04984 and 033-11387) (ii) Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 27, 1998.(File Nos. 811-04984 and 033-11387) (iii) Incorporated by reference to Post-Effective Amendment No. 28 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 21, 1999.(File Nos. 811-04984 and 033-11387) (iv) Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on July 7, 2000.(File Nos. 811-04984 and 033-11387) (v) Incorporated by reference to Post-Effective Amendment No. 34 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 29, 2000.(File Nos. 811-04984 and 033-11387) (vi) Incorporated by reference to Post-Effective Amendment No. 35 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 28, 2001.(File Nos. 811-04984 and 033-11387) (vii) Incorporated by reference to Post-Effective Amendment No. 39 t to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2002.(File Nos. 811-04984 and 033-11387) (viii) Incorporated by reference to Post-Effective Amendment No. 41 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on October 1, 2002.(File Nos. 811-04984 and 033-11387) (ix) Incorporated by reference to Post-Effective Amendment No. 42 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 28, 2003.(File Nos. 811-04984 and 033-11387) (x) Incorporated by reference to Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on May 1, 2003.(File Nos. 811-04984 and 033-11387) (xi) Incorporated by reference to Post-Effective Amendment No. 46 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on July 1, 2003.(File Nos. 811-04984 and 033-11387) (xii) Incorporated by reference to Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2004.(File Nos. 811-04984 and 033-11387) (xiii) Incorporated by reference to Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on June 30, 2004.(File Nos. 811-04984 and 033-11387) (xiv) Incorporated by reference to Post-Effective Amendment No. 51 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 15, 2004.(File Nos. 811-04984 and 033-11387) (xv) Incorporated by reference to Post-Effective Amendment No. 52 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2005.(File Nos. 811-04984 and 033-11387) (xvi) Incorporated by reference to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on September 30, 2005.(File Nos. 811-04984 and 033-11387) (xvii) Incorporated by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 31, 2006.(File Nos. 811-04984 and 033-11387) (xviii) Incorporated by reference to Post-Effective Amendment No. 64 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2007.(File Nos. 811-04984 and 033-11387) (xix) Incorporated by reference to Post-Effective Amendment No. 70 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 29, 2008.(File Nos. 811-04984 and 033-11387) (xx) Incorporated by reference to Post-Effective Amendment No. 72 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 31, 2008.(File Nos. 811-04984 and 033-11387) (xxi) Incorporated by reference to Post-Effective Amendment No. 73 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 27, 2009.(File Nos. 811-04984 and 033-11387) (xxii) Incorporated by reference to Post-Effective Amendment No. 75 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on May1, 2009.(File Nos. 811-04984 and 033-11387) (xxiii) Incorporated by reference to Post-Effective Amendment No. 77 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 3, 2009.(File Nos. 811-04984 and 033-11387) (xxiv) Incorporated by reference to Pre-Effective Amendment No. 3 to the Registration Statement on Form N-1A of CNL Funds filed with the Securities and Exchange Commission on October 18, 2007 (File Nos. 333-140838 and 811-22017) (xxv) Incorporated by reference to Post-Effective Amendment No. 79 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2009.(File Nos. 811-04984 and 033-11387) (xxvi) Incorporated by reference to Post-Effective Amendment No. 83 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 26, 2010.(File Nos. 811-04984 and 033-11387) (xxvii) Incorporated by reference to Post-Effective Amendment No. 84 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 16, 2010.(File Nos. 811-04984 and 033-11387) (xxviii) Incorporated by reference to Post-Effective Amendment No. 85 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 18, 2010.(File Nos. 811-04984 and 033-11387) (xxix) Incorporated by reference to Post-Effective Amendment No. 86 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2010.(File Nos. 811-04984 and 033-11387) (xxx) Incorporated by reference to Post-Effective Amendment No. 88 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on May 17, 2010.(File Nos. 811-04984 and 033-11387) (xxxi) Incorporated by reference to Post-Effective Amendment No. 90 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on June 15, 2010.(File Nos. 811-04984 and 033-11387) (xxxii) Incorporated by reference to Post-Effective Amendment No. 92 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 31, 2010.(File Nos. 811-04984 and 033-11387) (xxxiii) Incorporated by reference to Post-Effective Amendment No. 94 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on November 30, 2010.(File Nos. 811-04984 and 033-11387) (xxxiv) Incorporated by reference to Post-Effective Amendment No. 95 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 14, 2010.(File Nos. 811-04984 and 033-11387) (xxxv) Incorporated by reference to Post-Effective Amendment No. 96 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 30, 2010.(File Nos. 811-04984 and 033-11387) (xxxvi) Incorporated by reference to Post-Effective Amendment No. 97 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 30, 2010.(File Nos. 811-04984 and 033-11387) (xxxvii) Incorporated by reference to Post-Effective Amendment No. 98 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 14, 2011.(File Nos. 811-04984 and 033-11387) (xxxviii) Incorporated by reference to Post-Effective Amendment No. 100 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2011.(File Nos. 811-04984 and 033-11387) (xxxix) Incorporated by reference to Post-Effective Amendment No. 101 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 1, 2011.(File Nos. 811-04984 and 033-11387) (xl) Incorporated by reference to Post-Effective Amendment No. 103 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on March 18, 2011.(File Nos. 811-04984 and 033-11387) (xli) Incorporated by reference to Post-Effective Amendment No. 107 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 19, 2011.(File Nos. 811-04984 and 033-11387) (xlii) Incorporated by reference to Post-Effective Amendment No. 113 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on July 1, 2011.(File Nos. 811-04984 and 033-11387) (xliii) Incorporated by reference to Post-Effective Amendment No. 119 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on November 14, 2011.(File Nos. 811-04984 and 033-11387) (xliv) Incorporated by reference to Post-Effective Amendment No. 125 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 29, 2011.(File Nos. 811-04984 and 033-11387) (xlv) Incorporated by reference to Post-Effective Amendment No. 129 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 2, 2012.(File Nos. 811-04984 and 033-11387) (xlvi) Incorporated by reference to Post-Effective Amendment No. 131 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 23, 2012.(File Nos. 811-04984 and 033-11387) (xlvii) Incorporated by reference to Post-Effective Amendment No. 132 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 28, 2012.(File Nos. 811-04984 and 033-11387) Item 29. Persons Controlled by or under Common Control with Registrant None. Item 30. Indemnification Article XI of the Declaration of Trust of the Trust provides that: Limitation of Liability Section 1. Provided they have exercised reasonable care and have acted under the reasonable belief that their actions are in the best interest of the Trust, the Trustees shall not be responsible for or liable in any event for neglect or wrongdoing of them or any officer, agent, employee or investment adviser of the Trust, but nothing contained herein shall protect any Trustee against any liability to which he or she would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. Indemnification Section 2. (a)Subject to the exceptions and limitations contained in paragraph (b) below: (i)every person who is, or has been, a Trustee or officer of the Trust (hereinafter referred to as "Covered Person") shall be indemnified by the appropriate portfolios to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of his being or having been a Trustee or officer and against amounts paid or incurred by him in the settlement thereof; (ii)the words "claim," "action," "suit," or "proceeding" shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened while in office or thereafter, and the words "liability" and "expenses" shall include, without limitation, attorneys' fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b)No indemnification shall be provided hereunder to a Covered Person: (i)who shall have been adjudicated by a court or body before which the proceeding was brought (A) to be liable to the Trust or its Shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office or (B) not to have acted in good faith in the reasonable belief that his action was in the best interest of the Trust; or (ii)in the event of a settlement, unless there has been a determination that such Trustee or officer did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office (A) by the court or other body approving the settlement; (B) by at least a majority of those Trustees who are neither interested persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); or (C) by written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry); provided, however, that any Shareholder may, by appropriate legal proceedings, challenge any such determination by the Trustees, or by independent counsel. (c)The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, shall continue as to a person who has ceased to be such Trustee or officer and shall inure to the benefit of the heirs, executors and administrators of such a person. Nothing contained herein shall affect any rights to indemnification to which Trust personnel, other than Trustees and officers, and other persons may be entitled by contract or otherwise under law. (d)Expenses in connection with the preparation and presentation of a defense to any claim, action, suit, or proceeding of the character described in paragraph (a) of this Section 2 may be paid by the applicable Portfolio from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust if it is ultimately determined that he is not entitled to indemnification under this Section 2; provided, however, that: (i) such Covered Person shall have provided appropriate security for such undertaking; (ii) the Trust is insured against losses arising out of any such advance payments; or (iii)either a majority of the Trustees who are neither interested persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such Covered Person will be found entitled to indemnification under this Section 2. According to Article XII, Section 1 of the Declaration of Trust, the Trust is a trust, not a partnership.Trustees are not liable personally to any person extending credit to, contracting with or having any claim against the Trust, a particular Portfolio or the Trustees.A Trustee, however, is not protected from liability due to willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. Article XII, Section 2 provides that, subject to the provisions of Section 1 of Article XII and to Article XI, the Trustees are not liable for errors of judgment or mistakes of fact or law, or for any act or omission in accordance with advice of counsel or other experts or for failing to follow such advice. Numbered Paragraph 8 of the Management Agreement provides that: 8. Limitation of Liability of the Manager. The Manager shall not be liable for any error of judgment or mistake of law or for any loss suffered by a Trust or any Fund in connection with the matters to which this Agreement relate except a loss resulting from the willful misfeasance, bad faith or gross negligence on its part in the performance of its duties or from reckless disregard by it of its obligations and duties under this Agreement. Any person, even though also an officer, partner, employee, or agent of the Manager, who may be or become an officer, Board member, employee or agent of a Trust shall be deemed, when rendering services to a Trust or acting in any business of a Trust, to be rendering such services to or acting solely for a Trust and not as an officer, partner, employee, or agent or one under the control or direction of the Manager even though paid by it. Numbered Paragraph 9 of the Investment Advisory Agreement with Barrow, Hanley, Mewhinney & Straus, Inc. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Brandes Investment Partners, L.P. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 11 of the Investment Advisory Agreement with Brandywine Global Investment Management, LLC provides that: 11. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Bridgeway Capital Management, Inc. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders, the Manager or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Manager shall indemnify the Adviser, its officers, directors and employees, and each person, if any, who, within the meaning of the Securities Act of 1933, controls the Adviser, for any liability and expenses, including without limitation, reasonable attorneys’ fees and expenses, which may be sustained as a result of the Manager’s willful misfeasance, bad faith, gross negligence, reckless disregard of its duties hereunder. Numbered Paragraph 9 of the Investment Advisory Agreement with Calamos Advisors LLC provides that: 9. Liability of Adviser. Adviser will not be liable for any loss suffered by reason of any investment, decision, recommendation, or other action taken or omitted in what Adviser in good faith believes to be the proper performance of its duties hereunder. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 8 of the Investment Advisory Agreement with Causeway Capital Management LLC provides that: 8. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Dean Capital Management, LLCprovides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Dreman Value Management LLC provides that: 9. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Fox Asset Management, LLCprovides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due toany willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Franklin Advisers, Inc. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with GAM International Management Limited provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Holland Capital Management LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Hotchkis and Wiley Capital Management, LLC provides that: 9. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 8 of the Investment Advisory Agreement with Lazard Asset Management LLC provides that: 8. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Lee Munder Capital Group, LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Logan Circle Partners, L.P. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Massachusetts Financial Services Co. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 7 of the Investment Advisory Agreement with Morgan Stanley Investment Management, Inc. provides that: 7. (a) Standard of Care. Except as may otherwise be provided by applicable laws and regulations, neither the Adviser nor any of its affiliates or its or their officers, directors, employees or agents shall be subject to any liability to the Manager, the Trust, the Portfolios or any shareholder of a Portfolio or the Trust for any error of judgment or any loss arising out of any investment or other act or omission in the course of, connected with, or arising out of any service to be rendered under this Agreement, except by reason of willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. The Manager acknowledges and agrees that the Adviser makes no representation or warranty, express or implied, that any level of performance or investment results will be achieved by the Portfolios or the Assets designated by the Manager to the Adviser, or that the Portfolios or such Assets will perform comparably with any standard or index, including other clients of the Adviser, whether public or private. (b) Indemnification. The Manager shall hold harmless and indemnify the Adviser for any and all claims, losses, liabilities, costs, damages or expenses (including reasonable attorneys fees) (“Losses”) incurred by the Adviser in connection with the performance of its duties hereunder; provided, however, that nothing contained herein shall require that the Adviser be indemnified for Losses resulting from willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. The Adviser shall hold harmless and indemnify the Manager for any and all Losses incurred by the Manager that arise from the Adviser’s willful misfeasance, bad faith or gross negligence in the performance of its duties hereunder or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder; provided, however, that nothing contained herein shall require that the Manager be indemnified for Losses resulting from willful misfeasance, bad faith or gross negligence in the performance of the Manager’s duties hereunder or by reason of the Manager’s reckless disregard of its obligations and duties hereunder. Numbered Paragraph 8 of the Investment Advisory Agreement with NISA Investment Advisors, L.L.C. provides that: 8. Liability of Adviser. Adviser will not be liable for any loss suffered by reason of any investment, decision, recommendation, or other action taken or omitted in what Adviser in good faith believes to be the proper performance of its duties hereunder. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Opus Capital Group, LLC provides that: 9. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 8 of the Investment Advisory Agreement with Pacific Investment Management Company LLC provides that: 8. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with PENN Capital Management Company, Inc. provides that: 8. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Pzena Investment Management, LLC provides that: 9. Liability of Adviser. The Adviser shall not be liable for any action taken or omitted to be taken by it in its reasonable judgment, in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement, or in accordance with (or in the absence of) specific directions or instructions from the Manager. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Signia Capital Management, LLCprovides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due toany willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Standish Mellon Asset Management LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due toany willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Manager shall indemnify, defend and hold harmless the Adviser for (a) any action taken, omitted or suffered by Adviser in connection with this Agreement or the services provided hereunder, unless such act or omission shall have resulted from Adviser’s willful misfeasance, bad faith or gross negligence; or (b) any loss arising from Adviser’s adherence to Manager’s instructions.Adviser shall in no event be liable for any indirect, incidental, special, punitive, exemplary or consequential damages in connection with or arising out of this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Stephens Investment Management Group, LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Strategic Income Management, LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 8 of the Investment Advisory Agreement with Templeton Investment Counsel, LLC provides that: 8. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 8 of the Investment Advisory Agreement with The Boston Company Asset Management, LLC provides that: 8. Liability of Adviser. No provision of this Agreement shall be deemed to protect the Adviser against any liability to the Trust or its shareholders to which it might otherwise be subject by reason of any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with The Renaissance Group LLC provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Winslow Capital Management, Inc. provides that: 9. Liability of Adviser. The Adviser shall have no liability to the Trust, its shareholders or any third party arising out of or related to this Agreement except with respect to claims which occur due to any willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 9 of the Investment Advisory Agreement with Zebra Capital Management, LLC provides that: 9. Liability of Adviser. TheAdviser shall have noliability to the Trust,its shareholders or any other third party arising out of or related to this Agreement except with respect to claims which occur due toany willful misfeasance, bad faith, or gross negligence in the performance of its duties or the reckless disregard of its obligations under this Agreement. Numbered Paragraph 11 of the Administration Agreement provides that: 11. Limitation of Liability of American Beacon Advisors, Inc. (“ABA”). ABA shall not be liable for any error of judgment or mistake of law or for any loss suffered by a Trust or any Series in connection with the matters to which this Agreement relate except a loss resulting from the willful misfeasance, bad faith or gross negligence on its part in the performance of its duties or from reckless disregard by it of its obligations and duties under this Agreement. Any person, even though also an officer, partner, employee, or agent of ABA, who may be or become an officer, Board member, employee or agent of a Trust shall be deemed, when rendering services to any Trust or acting in any business of a Trust, to be rendering such services to or acting solely for the Trust and not as an officer, partner, employee, or agent or one under the control or direction of ABA even though paid by it. Section 4.2 of the Distribution Agreement provides that: (a)Notwithstanding anything in this Agreement to the contrary, Foreside shall not be responsible for, and the Clients shall on behalf of each applicable Fund or Class thereof, indemnify and hold harmless Foreside, its employees, directors, officers and managers and any person who controls Foreside within the meaning of section 15 of the Securities Act or section 20 of the Securities Exchange Act of 1934, as amended, (for purposes of this Section 4.2(a), "Foreside Indemnitees") from and against, any and all losses, damages, costs, charges, reasonable counsel fees, payments, liabilities and other expenses of every nature and character (including, but not limited to, direct and indirect reasonable reprocessing costs) arising out of or attributable to all and any of the following (for purposes of this Section 4.2(a), a "Foreside Claim"): (i)any action (or omission to act) of Foreside or its agents taken in connection with this Agreement; provided, that such action (or omission to act) is taken in good faith and without willful misfeasance, negligence or reckless disregard by Foreside of its duties and obligations under this Agreement; (ii)any untrue statement of a material fact contained in the Registration Statement or arising out of or based upon any alleged omission to state a material fact required to be stated therein or necessary to make the statements therein not misleading, unless such statement or omission was made in reliance upon, and in conformity with, information furnished to the Clients in connection with the preparation of the Registration Statement or exhibits to the Registration Statement by or on behalf of Foreside; (iii) any material breach of the Clients' agreements, representations, warranties, and covenants in Sections 2.9 and 5.2 of this Agreement; or (iv)the reliance on or use by Foreside or its agents or subcontractors of information, records, documents or services which have been prepared, maintained or performed by the Clients or any agent of the Clients, including but not limited to any Predecessor Records provided pursuant to Section 2.9(b). (b)Foreside will indemnify, defend and hold the Clients and their several officers and members of their Governing Bodies and any person who controls the Clients within the meaning of section 15 of the Securities Act or section 20 of the Securities Exchange Act of 1934, as amended, (collectively, the "Clients Indemnitees" and, with the Foreside Indemnitees, an "Indemnitee"), free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith), but only to the extent that such claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses result from, arise out of or are based upon all and any of the following (for purposes of this Section 4.2(c), a "Clients Claim" and, with a Foreside Claim, a "Claim"): (i)any material action (or omission to act) of Foreside or its agents taken in connection with this Agreement, provided that such action (or omission to act) is not taken in good faith and with willful misfeasance, negligence or reckless disregard by Foreside of its duties and obligations under this Agreement. (ii)any untrue statement of a material fact contained in the Registration Statement or any alleged omission of a material fact required to be stated or necessary to make the statements therein not misleading, if such statement or omission was made in reliance upon, and in conformity with, information furnished to the Clients in writing in connection with the preparation of the Registration Statement by or on behalf of Foreside; or (iii) any material breach of Foreside's agreements, representations, warranties and covenants set forth in Section 2.4 and 5.1 hereof (d)The Clients or Foreside (for purpose of this Section 4.2(d), an "Indemnifying Party") may assume the defense of any suit brought to enforce any Foreside Claim or Clients Claim, respectively, and may retain counsel chosen by the Indemnifying Party and approved by the other Party, which approval shall not be unreasonably withheld or delayed. The Indemnifying Party shall advise the other Party that it will assume the defense of the suit and retain counsel within ten (10) days of receipt of the notice of the claim. If the Indemnifying Party assumes the defense of any such suit and retains counsel, the other Party shall bear the fees and expenses of any additional counsel that they retain. If the Indemnifying Party does not assume the defense of any such suit, or if other Party does not approve of counsel chosen by the Indemnifying Party, or if the other Party has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Indemnifying Party, the Indemnifying Party will reimburse any Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that the Indemnitee retains. An Indemnitee shall not settle or confess any claim without the prior written consent of the applicable Client, which consent shall not be unreasonably withheld or delayed. (e)An Indemnifying Party's obligation to provide indemnification under this section is conditioned upon the Indemnifying Party receiving notice of any action brought against an Indemnitee within twenty (20) days after the summons or other first legal process is served. Such notice shall refer to the Person or Persons against whom the action is brought. The failure to provide such notice shall not relieve the Indemnifying Party of any liability that it may have to any Indemnitee except to the extent that the ability of the party entitled to such notice to defend such action has been materially adversely affected by the failure to provide notice. (f)The provisions of this section and the parties' representations and warranties in this Agreement shall remain operative and in full force and effect regardless of any investigation made by or on behalf of any Indemnitee and shall survive the sale and redemption of any Shares made pursuant to subscriptions obtained by Foreside. The indemnification provisions of this section will inure exclusively to the benefit of each person that may be an Indemnitee at any time and their respective successors and assigns (it being intended that such persons be deemed to be third party beneficiaries under this Agreement). Section 4.3 of the Distribution Agreement provides that: Notwithstanding anything in this Agreement to the contrary, except as specifically set forth below: (a)Neither Party shall be liable for losses, delays, failure, errors, interruption or loss of data occurring directly or indirectly by reason of circumstances beyond its reasonable control, including, without limitation, acts of God; action or inaction of civil or military authority; public enemy; war; terrorism; riot; fire; flood; sabotage; epidemics; labor disputes; civil commotion; interruption, loss or malfunction of utilities, transportation, computer or communications capabilities; insurrection; or elements of nature; (b)Neither Party shall be liable for any consequential, special or indirect losses or damages suffered by the other Party, whether or not the likelihood of such losses or damages was known by the Party; (c)No affiliate, director, officer, employee, manager, shareholder, partner, agent, counsel or consultant of either Party shall be liable at law or in equity for the obligations of such Party under this Agreement or for any damages suffered by the other Party related to this Agreement; (d)Except as set forth in Section 4.2(f), there are no third party beneficiaries of this Agreement; (e)Each Party shall have a duty to mitigate damages for which the other Party may become responsible; (f)The assets and liabilities of each Fund are separate and distinct from the assets and liabilities of each other Fund, and no Fund shall be liable or shall be charged for any debt, obligation or liability of any other Fund, whether arising under this Agreement or otherwise; and in asserting any rights or claims under this Agreement, Foreside shall look only to the assets and property of the Fund to which Foreside's rights or claims relate in settlement of such rights or claims; and (g)Each Party agrees promptly to notify the other party of the commencement of any litigation or proceeding of which it becomes aware arising out of or in any way connected with the issuance or sale of Shares. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. I. Business and Other Connections of Investment Manager American Beacon Advisors, Inc. (the “Manager”) offers investment management and administrative services to the Registrant.It acts in the same capacity to other investment companies, including those listed below. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of American Beacon Advisors, Inc. is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with American Beacon Advisors, Inc. Other Substantial Business and Connections Michael M. Albert; Director Director, Lighthouse Holdings, Inc.; Director, Lighthouse Holdings Parent, Inc.; Managing Member, American Private Equity Management, LLC Sonia L. Bates; Asst. Treasurer, Dir. Tax & Financial Reporting Asst. Treasurer, Lighthouse Holdings, Inc.; Asst. Treasurer, Lighthouse Holdings Parent, Inc. Rosemary K. Behan; Secretary, General Counsel Secretary, Lighthouse Holdings, Inc.; Secretary, Lighthouse Holdings Parent, Inc.; Secretary, American Private Equity Management, LLC Melinda G. Heika; Treasurer Treasurer, Lighthouse Holdings, Inc.; Treasurer, Lighthouse Holdings Parent, Inc.; Treasurer, American Private Equity Management, LLC Gene L. Needles, Jr.; Director, President, Portfolio Manager Director, President, Lighthouse Holdings, Inc.; President, Lighthouse Holdings Parent, Inc.; John J. Okray; Asst. Secretary, Asst. General Counsel Asst. Secretary, Lighthouse Holdings, Inc.; Asst. Secretary, Lighthouse Holdings Parent, Inc.; Formerly VP, Legal, OppenheimerFunds, Inc. E. Stanley O’Neal; Director Director, Lighthouse Holdings, Inc.; Director, Lighthouse Holdings Parent, Inc.; Managing Member, American Private Equity Management, LLC; Director, Alcoa Inc. William F. Quinn; Director, Chairman Chairman & Director, Lighthouse Holdings, Inc.; Chairman & Director, Lighthouse Holdings Parent, Inc.; Managing Member, American Private Equity Management, LLC; Director, American Airlines Federal Credit Union; Director, Hicks Acquisition II, Inc.; Independent Trustee, National Railroad Retirement Investment Trust Richard P. Schifter; Director Director, Lighthouse Holdings, Inc.; Director, Lighthouse Holdings Parent, Inc.; Managing Member, American Private Equity Management, LLC; Partner, TPG Capital; Director, Republic Airways Holdings Inc.; Director, Ariel Holdings Ltd.; Director, LPL Investment Holdings Inc.; Director, Everbank Financial Corp.; Director, 1996 Air G.P., Inc.; Director, Diveo Broadband Networks, Inc; Director, Mtel Latin America Inc.; Director, Controladora Milano, S.A. de C.V.; Director, Alpargatas S.A.I.C.; Director, Bristol Group; Director, Grupo Milano, S.A. Director, Productora de Papel S.A. de C.V. (Proposa); Director, Empresas Chocolates La Corona, S.A. de C.V. (La Corona); Director, Ecoenterprises Fund; Director, Gate Gourmet International; Director, Direct General Corporation; Director, Private Equity Growth Capital Council Kneeland C. Youngblood; Director Director, Lighthouse Holdings, Inc.; Director, Lighthouse Holdings Parent, Inc.; Managing Member, American Private Equity Management, LLC; Partner, Pharos Capital Group, LLC; Director, Energy Future Holdings Corp.; Director, Gap, Inc.; Director, Starwood Hotels & Resorts Worldwide, Inc.; Former Director, Burger King Corp. The principal address of the Manager, the American Beacon Funds, American Private Equity Management, LLC, Lighthouse Holdings, Inc., and Lighthouse Holdings Parent, Inc. is 4151 Amon Carter Blvd., MD 2450, Fort Worth, Texas 76155. II.Business and Other Connections of Investment Advisers The investment advisers listed below provide investment advisory services to the Trust. American Beacon Advisors, Inc., 4151 Amon Carter Blvd., MD 2450, Fort Worth, Texas 76155. Barrow, Hanley, Mewhinney & Strauss, LLC (“Barrow”) is an investment sub-advisor for the American Beacon Balance Fund, American Beacon Large Cap Value Fund, American Beacon Mid-Cap Value Fund, American Beacon Small Cap Value Fund, and American Beacon Intermediate Bond Fund.The principal address of Barrow is 2200 Ross Avenue, 31st Floor, Dallas, TX 75201-2761. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Barrow is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Barrow Other Substantial Business and Connections James P. Barrow; President, Secretary, Treasurer, Executive Director, Member Board of Managers None J. Ray. Nixon; Executive Director, Member Board of Managers None Patricia B. Andrews; Chief Compliance Officer, Director None John S. Williams; Managing Director None Linda T. Gibson; Member Board of Managers None Brandes Investment Partners, L.P. (“Brandes”) is an investment sub-advisor for the American Beacon Emerging Markets Fund.The principal address of Brandes is 11988 El Camino Real, Suite 500, San Diego, CA 92130. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Brandes is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Brandes Other Substantial Business and Connections Charles H. Brandes; Chairman None Glenn R. Carlson; Chief Executive Officer None Jeffrey A. Busby; Executive Director None Ian N. Rose; General Counsel None Brent V. Woods; Managing Director None Gregory S. Houck; Managing Director of Operations None Gary K. Iwamura; Finance Director None Roberta L. Loubier; Global Head of Compliance, Chief Compliance Officer None Brandywine Global Investment Management, LLC (“Brandywine”) is an investment sub-advisor for the American Beacon Flexible Bond Fund, American Beacon Balanced Fund, American Beacon Large Cap Value Fund, and American Beacon Small Cap Value Fund.The principal address of Brandywine is 2929 Arch Street, 8th Floor, Philadelphia, PA 19104. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Brandywine is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Brandywine Other Substantial Business and Connections Mark P. Glassman, Executive Vice President & Chief Administrative Officer None Christopher D. Marzullo, General Counsel & Chief Compliance Officer None David F. Hoffman, Executive Vice President & Manager None Bridgeway Capital Management, Inc. (“Bridgeway”) is an investment sub-advisor for the American Beacon Bridgeway Large Cap Value Fund.The principal address of Bridgeway is 20 Greenway Plaza, Suite 450, Houston, Texas 77046. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Bridgeway is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Bridgeway Other Substantial Business and Connections John N. R. Montgomery, Director/Chairman of the Board of Directors/Chief Investment Officer None Linda G. Giuffre, Chief Compliance Officer None Michael D. Mulcahy, Director/President/Chief Operating Officer None Von D. Celestine, Treasurer/Vice President/Secretary None Richard P. Cancelmo, Vice President None Franklin J. Montgomery, Director Andover Properties, Ltd. – Owner Andover Richmond Apartment, Ltd. – General Partner Ann M. Montgomery, Director Sage Education Group, LLC - Owner Leonora R. Montgomery, Owner None Calamos Advisors, LLC (“Calamos”) is an investment sub-advisor for the American Beacon Retirement Income and Appreciation Fund.The principal address of Calamos is 2020 Calamos Court, Naperville, IL 60563-2787. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Calamos is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Calamos Other Substantial Business and Connections John P. Calamos; CEO/Co-CIO, EVP Nick P. Calamos; President of Investments and Co-CIO J. Christopher Jackson; SVP, General Counsel and Secretary James J. Boyne; Executive Vice President, Chief Operating Officer Nimish S. Bhatt; SVP, Chief Financial Officer, Head of Fund Administration Director of NICSA, a not-for-profit industry trade organization Elizabeth A. Watkins; VP, Chief Compliance Officer Randy Zipfel, Senior Vice President, Chief Administrative Officer Causeway Capital Management, LLC (“Causeway”) is an investment sub-advisor for the American Beacon International Equity Fund.The principal address of Causeway is 11111 Santa Monica Boulevard, 15th Floor, Los Angeles, CA 90025. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Causeway is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Causeway Other Substantial Business and Connections Robert L. Burch; independent member of Causeway’s Board of Managers General Partner, A.W. Jones Company and Trustee of Hotchkis and Wiley Funds Dean Capital Management, LLC (“Dean”) is an investment sub-advisor for the American Beacon Small Cap Value II Fund.The principal address of Dean is 7450 West 130th Street, Suite 150, Overland Park, KS 66213. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Dean is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Dean Other Substantial Business and Connections Douglas A. Leach; Chief Compliance Officer Kevin E. Laub; LLC Member Patrick J. Krumm; LLC Member Steven D. Roth; LLC Member Stephen M. Miller; LLC Member Dreman Value Management, LLC (“Dreman”) is an investment sub-advisor for the American Beacon Small Cap Value Fund.The principal address of Dreman is 777 South Flagler Drive, Suite 800-West Tower, West Palm Beach, FL 33401. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Dreman is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Dreman Other Substantial Business and Connections Emory C. Hoover; Chief Investment Officer and Managing Director None Mark J. Roach; Managing Director None David N. Dreman; Chairman None Yvonne I. Pytlik; Chief Compliance Officer None Robert A. Loverro; Vice President of Finance None Fox Asset Management, LLC (“Fox”) is an investment sub-advisor for the American Beacon Small Cap Value II Fund.The principal address ofFox is 331 Newman Springs Road, Suite 122, Red Bank, NJ 07701. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Fox is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Fox Other Substantial Business and Connections Gregory R. Greene; Co-Director William E. Dodge; Co-Director Meghann L. Clark; Chief Compliance Officer Franklin Advisers, Inc. (“Franklin”) is an investment sub-advisor for the American Beacon High Yield Bond Fund.The principal address of Franklin is One Franklin Parkway, San Mateo, CA 94403-1906. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Franklin is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Franklin Other Substantial Business and Connections Edward B. Jamieson; Director, President and CIO None Kenneth A. Lewis; Chief Financial Officer None Craig S. Tyle; Chief Legal Officer None John M. Lusk; Director and Vice President None Breda M. Beckerle; Chief Compliance Officer None Mark L. Constant; Treasurer None William Y. Yun; Executive Vice President None Madison S. Gulley; Executive Vice President None Rupert H. Johnson None Christopher J. Molumphy; Director and Executive Vice President None GAM International Management, LTD. (“GAM”) is an investment sub-advisor for the American Beacon Flexible Bond Fund.The principal address of GAM is 12 St. James Place, London SW1A 1NX, United Kingdom. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of GAM is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with GAM Other Substantial Business and Connections Andrew N. Hanges, Chief Executive Officer & Chairman of the Board Nikki M. Cagan, Chief Compliance Officer Holland Capital Management LLC (“Holland”) is the investment sub-advisor for the American Beacon Holland Large Cap Growth Fund.The principal address of Holland is One North Wacker Drive, Suite 700, Chicago, Illinois 60606. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Holland is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Hotchkis Other Substantial Business and Connections Louis A. Holland; Director Consultant: Cumota LLC; Cumota Consulting LLC; Brickland Partners, Inc. Monica L. Walker; President, Chief Investment Officer – Equity; Director; Former Managing Director, Managing Partner and Portfolio Manager None Laura J. Janus; Chief Investment Officer – Fixed Income; Director; Former Managing Partner and Portfolio Manager None Susan M. Chamberlain; Chief Compliance Officer None Hotchkis and Wiley Capital Management, LLC (“Hotchkis”) is an investment sub-advisor for the American Beacon Balance Fund, American Beacon Large Cap Value Fund, and American Beacon Small Cap Value Fund.The principal address of Hotchkis is 725 South Figueroa Street, 39th Floor, Los Angeles, CA 90012-5439. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Hotchkis is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Hotchkis Other Substantial Business and Connections George H. Davis; Chief Executive Officer and Executive Committee Member Director of Hotchkis & Wiley (UK) Limited. James E. Menvielle; Chief Financial Officer Vice President and Treasurer of the Hotchis & Wiley Funds and director of Hotchkis & Wiley (UK) Limited and Hotchkis & Wiley (Luxembourg) S.A Anna Marie S. Lopez; Chief Operating Officer President of the Hotchkis & Wiley Funds and director of Hotchkis & Wiley (UK) Limited and Hotchkis & Wiley (Luxembourg) S.A Tina H. Kodama; Chief Compliance Officer None Robert S. Dochterman; Chief Marketing Officer None Lazard Asset Management, LLC (“Lazard”) is an investment sub-advisor for the American Beacon International Equity Fund.The principal address of Lazard is 30 Rockerfeller Plaza, 59th Floor, New York, NY 10112. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Lazard is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Lazard Other Substantial Business and Connections Ashish Bhutani; Director, CEO Vice Chairman, Lazard Ltd. Gerard B. Mazzari; COO Chief Financial Officer, Lazard Asset Management Securities, LLC Nathan A. Paul; General Counsel Vice President and Secretary of the Fund; Chief Legal Officer of Lazard Asset Management Securities, LLC Brian D. Simon; Chief Compliance Officer Managing Director of Lazard Asset Management, LLC Kenneth M. Jacobs; Director None Alexander F. Stern; Director None Charles Carroll; Deputy Chairman Head of Global Marketing, Lazard Asset Management, LLC; Chief Executive Officer Andrew Lacey; Deputy Chairman None John Reinsberg; Deputy Chairman None Robert P. DeConcini; Chairman None Andreas Huebner; Senior Managing Director None Robert Prugue; Senior Managing Director None Bill Smith; Senior Managing Director None Lee Munder Capital Group, LLC (“LMCG”) is an investment sub-advisor for the American Beacon Mid-Cap Value Fund.The principal business address of LMCG is 200 Clarendon Street, 28thFloor, Boston, MA, 02116. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of LMCG is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with LMCG Other Substantial Business and Connections Jeffrey Davis, Chief Investment Officer Trustee, Berklee College of Music Lee Munder, Founding partner/general Managing Partner, Rednum Family Investments, LP Richard H. Adler, Board Member President & CEO, Board Member Convergent Capital Management; Board Member, AMBS Investment Counsel, LLC; Board Member, CCM Advisors, LLC; Board Member, Clifford Swan Investment Counsel; Board Member, Convergent Wealth Advisors; Board Member, Mid-Continent Capital; Board Member, SKBA Capital Management; Board Member, City National Asset Management; Board Member, Reed Conner Birdwell LLC William J. Freeman, Board Member Senior Vice President, Director, for the Wealth Management Affiliates Richard S. Gershen, Board Member Executive Vice President, Wealth Management; Board Member, Convergent Capital Management LLC; Board Member, Convergent Wealth Advisors Logan Circle Partners, L.P. (“Logan”) is an investment sub-advisor for the American Beacon High Yield Bond Fund.The principal address of Logan is 1717 Arch Street, Suite 1500; Philadelphia, PA 19103. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Logan is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Logan Other Substantial Business and Connections Jude T. Driscoll; CEO/Chief Investment Officer None Jennifer E. Vollmer; General Counsel Formerly Senior Counsel, The PNC Financial Services Group, Inc.; formerly Secretary, PNC Funds, Inc. William C. Gadsden; Chief Operating Officer None Rita A. Rauscher; Chief Compliance Officer None Massachusetts Financial Services Company (“MFS”) serves as an investment sub-advisor for the American Beacon Large Cap Value Fund.The principal address of MFS is 500 Boylston Street, Boston, MA 02116-3741. MFS is a subsidiary of Sun Life of Canada (U.S.) Financial Services Holdings Inc., which in turn is an indirect majority-owned subsidiary of Sun Life Financial, Inc. (a diversified financial services company), located at Sun Life Financial Centre, 150 King Street West, Toronto, Ontario, Canada. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each director and principal executive officer of MFS is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with MFS Other Substantial Business and Connections Robert J. Manning; Director, Chief Executive Officer & Chairman of the Board of Directors Trustee of various funds within the MFS Funds complex Mark N. Polebaum; Executive Vice President, General Counsel & Secretary N/A+ Michael W. Roberge; President, Chief Investment Officer, Director of Global Research, and Director N/A+ Amrit B. Kanwal; Executive Vice President and Chief Financial Officer N/A+ David A. Antonelli; Vice Chairman N/A+ Martin E. Beaulieu; Vice Chairman N/A+ Robin A. Stelmach; Executive Vice President and Chief Operating Officer N/A+ Carol W. Geremia; Executive Vice President N/A+ James A. Jessee; Executive Vice President N/A+ Timothy M. Fagan; Senior Vice President and Chief Compliance Officer N/A+ Thomas A. Bogart; Director Executive Vice President, Business Development and General Counsel of Sun Life Financial Inc. Dean A. Connor; Director President and Chief Executive Officer of Sun Life Financial, Inc. +Certain principal executive officers and directors of Massachusetts Financial Services Company ("MFS") serve as officers or directors of some or all of MFS’ corporate affiliates and certain officers of MFS serve as officers of some or all of the MFS Funds and/or officers or directors of certain MFS non-U.S. investment companies. Except as set forth above or in Schedules B and D of Form ADV filed by MFS pursuant to the Investment Advisers Act of 1940 (SEC File No. 801-17352), each principal executive officer of MFS has been engaged during the past two fiscal years in no business profession, vocation or employment of a substantial nature other than as an officer of MFS or certain of MFS' corporate affiliates. The identity of those corporate affiliates is identified below or is incorporated by reference from Schedules B and D of such Form ADV. Investment Adviser Corporate Affiliate Address MFS Fund Distributors, Inc. 500 Boylston Street, Boston, Massachusetts 02116-3741 U.S.A. MFS Service Center, Inc. 100 Hancock Street, Quincy, MA 02171 U.S.A. MFS Heritage Trust Company 500 Boylston Street, Boston, Massachusetts 02116-3741 U.S.A. MFS Institutional Advisors, Inc. 500 Boylston Street, Boston, Massachusetts 02116-3741 U.S.A. MFS International Limited Canon's Court, 22 Victoria Street, Hamilton, HM12, Bermuda MFS International (U.K.) Limited Paternoster House, 65 St. Paul 's Churchyard, London EC4M 8AB, U.K. MFS Investment Management K.K. 16 F Daido Seimei Kasumigaseki Building, 1-4-2 Kasumigaseki 1-chome, Chiyoda-ku, Tokyo, Japan100-0013 MFS do Brasil Desenvolvimento de Mercado Ltda. (Brazil) Alameda Campinas, 1070, Sao Paulo, SP, Brazil MFS International (Hong Kong) Limited 20/F, One Exchange Square, Central, Hong Kong MFS Investment Management Company (Lux.) S.A. 49, Avenue J.F. Kennedy, L-1855 Luxembourg, R.C.S. Luxembourg No. 76 467 Sun Life of Canada (U.S.) Financial Services Holdings, Inc. Sun Life Financial Centre, 150 King Street West, Toronto, Ontario, Canada Nova Scotia Company (NSULC) 1959 Upper Water Street Suite 1100, Halifax, Nova Scotia, Canada McLean Budden Limited (MBL) 145 King Street, West Suite 2525 Toronto, Ontario, Canada M5H 1J8 The address of the MFS Funds is 500 Boylston Street, Boston, MA02116. Morgan Stanley Investment Management, Inc. (“Morgan Stanley IM”) is an investment sub-advisor for the American Beacon Emerging Markets Fund.The principal address of Morgan Stanley IM is 522 Fifth Avenue, New York, NY 10036. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Morgan Stanley IM is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Morgan Stanley IM Other Substantial Business and Connections Gregory J. Fleming; Managing Director and President President, MSAM Holdings II, Inc. Edmond Moriarty; Managing Director and Director Managing Director and Director, Morgan Stanley Services Company, Inc. and Morgan Stanley Distribution, Inc.; Director, MSAM Holdings II, Inc.; President of other entities affiliated with MSIM. Christopher L. O’Dell; Managing Director and Secretary Managing Director and Secretary, Morgan Stanley Services Company, Inc. and Morgan Stanley Distribution, Inc.; Secretary, MSAM Holdings II, Inc. and other entities affiliated MSIM. Mary A. Picciotto;Managing Director and Chief Compliance Officer & Executive Director Chief Compliance Officer of the Morgan Stanley Funds. Jeffrey Gelfand, Managing Director, Chief Financial Officer and Treasurer Managing Director, Chief Financial Officer and Treasurer Morgan Stanley Services Company, Inc. and Morgan Stanley Distribution, Inc.; Chief Financial Officer and Treasurer, MSAM Holdings II, Inc.; Treasurer of other entities affiliated with MSIM, James T. Janover; Managing Director and Director Managing Director and Director, Morgan Stanley Investment Advisors Inc.; Director, Morgan Stanley MSAM Holdings II, Inc. NISA Investment Advisors, LLC (“NISA”) is an investment sub-advisor for the American Beacon Treasury Inflation Protected Securities Fund.The principal address of NISA is 150 North Meramec Avenue, Suite 640, St. Louis, MO 63105-3753. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of NISA is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with NISA Other Substantial Business and Connections Jess B. Yawitz; Chairman & Chief Executive Officer & Managing Member William J. Marshall; President & Managing Member Bella L.F., Sanevich; General Counsel & Member Ellen D. Dennis; Chief Risk Officer Kenneth L. Lester; Managing Director, Fixed Income and Derivatives & Member Marianne O’Doherty; Chief Compliance Officer David G. Eichhorn; Director, Investment Strategies & Member Clarence R. Krebs; Director, Client Services & Member Paul L. Jones; Director, Equity Portfolio Management Joseph A. Murphy; Director, Portfolio Management Anthony R. Pope; Director, Fixed Income & Member Opus Capital Group, LLC (“Opus”) is the investment sub-advisor for the American Beacon Small Cap Value Fund.The principal address of Opus is One West Fourth Street, Suite 2500, Cincinnati, OH 45202. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Opus is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Opus Other Substantial Business and Connections Jakki L. Haussler; Chairman & Chief Executive Officer Board of Director of Cincinnati Bell Inc. Leonard A. Haussler; President N/A Joseph P. Condren; Chief Operating Officer & Chief Compliance Officer N/A Kevin P. Whelan; Vice President N/A Jonathon M. Detter; Vice President N/A Pacific Investment Management Company, LLC (“PIMCO”) is an investment sub-advisor for the American Beacon Flexible Bond Fund.The principal address of PIMCO is 840 Newport Center Drive, Newport Beach, CA 92660. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of PIMCO is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with PIMCO Other Substantial Business and Connections Mohamed A. El-Erian; Managing Director, Executive Committee, Chief Executive Officer and Co-Chief Investment Officer Senior Vice President of the Trust, PIMCO Equity Series VIT, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust. Formerly President and CEO of Harvard Management Co. Jennifer E. Durham; Chief Compliance Officer and Executive Vice President Chief Compliance Officer, the Trust, PIMCO Equity Series VIT, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust William H. Gross; Managing Director, Executive Committee and Chief Investment Officer Director and Vice President, StocksPLUS Management, Inc. Senior Vice President of the Trust, PIMCO Equity Series VIT, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust Neel T. Kashkari; Managing Director Trustee and President of the Trust and PIMCO Equity Series VIT. Formerly Interim Assistant Secretary for Financial Stability, Assistant Secretary for International Economics and Senior Advisor to Secretary Paulson, United States Department of Treasury Douglas M. Hodge; Managing Director and Chief Operating Officer Senior Vice President of the Trust, PIMCO Equity Series VIT, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust. Trustee, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust. Director and Vice President, StocksPLUS Management Inc.; Director, PIMCO Europe Ltd., PIMCO Asia Pte Ltd., PIMCO Australia Pty Ltd, PIMCO Japan Ltd. and PIMCO Asia Limited (Hong Kong) David C. Flattum; Managing Director and General Counsel Chief Legal Officer of the Trust, PIMCO Equity Series VIT, PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust Brent R. Harris; Managing Director and Executive Committee Member Director and President, StocksPLUS Management, Inc. Trustee and Chairman of the Trust and PIMCO Equity Series VIT. Trustee, Chairman and President of PIMCO Funds, PIMCO Variable Insurance Trust and PIMCO ETF Trust. Director, PIMCO Luxembourg S.A. and PIMCO Luxembourg II Ki M. Hong; Managing Director Formerly, Vice Chairman of Asia Pacific, Bank of America Merrill Lynch Sabrina C. Callin; Managing Director Acting Head of PIMCO Advisory; and Vice President, StocksPLUS Management, Inc. Makoto Takano; Managing Director Director and President, PIMCO Japan Ltd. Joseph V. McDevitt; Managing Director Director and Chief Executive Officer, PIMCO Europe Limited. Penn Capital Management Company, Inc. (“PENN”) is an investment sub-advisor for the American Beacon High Yield Bond Fund.The principal address of PENN is Three Crescent Drive, Suite 400, Philadelphia, PA 19112. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of PENN is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with PENN Other Substantial Business and Connections Marcia A. Hocker; President & Chief Executive Officer None Richard A. Hocker; Chief Investment Officer None Gerald McBride; Chief Financial Officer and Chief Operating Officer None John G. Livewell; Chief Compliance Officer None Eric Green; Director of Research & Senior Portfolio Manager None Christian M. Noyes; Director of Marketing & Client Services/ Senior Managing Partner None Scott D. Schumacher; Senior Portfolio Manager, Senior Managing Partner None J. Paulo Silva; Senior Portfolio Manager None Pzena Investment Management, LLC (“Pzena”) is an investment sub-advisor for the American Beacon Mid-Cap Value Fund.The principal address of Pzena is 120 West 45th Street, 20th Floor, New York, NY 10036. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Pzena is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Pzena Other Substantial Business and Connections John P. Goetz; Managing Principal, Co-Chief Investment Officer, and Member with Class B Units None Richard S. Pzena; Managing Principal; Chief Executive Officer, Co-Chief Investment Officer, and Member with Class B Units None William L. Lipsey; Managing Principal, Marketing & Client Services, and Member with Class B Units None Joan F. Berger; General Counsel, Chief Compliance Officer, and Member with Class B Units None Keith C. Komar; Chief Administrative Officer and Member with Class B Units None Gregory S. Martin; Chief Financial Officer and Member with Class B Units None Benjamin Silver; Co-Director of Research, Portfolio Manager, and Member with Class B Units None Signia Capital Management, LLC (“Signia”) is an investment sub-advisor for the American Beacon Small Cap Value II Fund.The principal address of Signia is 108 N. Washington St., Suite 305, Spokane, WA 99201. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Signia is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Signia Other Substantial Business and Connections Tony L. Bennett; Manager/Member David C. Krebs; Chief Compliance Officer Daniel E. Cronen; Member Lawrence G. Braitman; Member Richard L. Thompson; Member Richard S. Beaven; Member Steven K. Neff; Member Standish Mellon Asset Management Company, LLC (“Standish”) is an investment sub-advisor for the American Beacon Treasury Inflation Protected Securities Fund.The principal address of Standish is BNY Mellon Center, 201 Washington Street, Suite 2900, Boston, MA 02108-4408. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Standish is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Standish Other Substantial Business and Connections James D. MacIntyre; President and Chief Executive Officer, Board Member Julia Braithwaite; Chief Compliance Officer, Secretary Steven Lipiner; Treasurer Mitchell E. Harris; Chairman of Fixed Income Cash and Currency Group, Executive Chairman Board Member, Trustee of Sole Owner Alexander B. Over; Managing Director of Global Sales and Marketing, Board Member, Chief Executive Officer of BNY Mellon Asset Management (UK) Ltd. John A. Parks; Trustee of Sole Owner Phillip N. Maisano; Board Member Stephens Investment Management Group, LLC (“SIMG”) is the investment sub-advisor for the American Beacon Stephens Mid-Cap Growth Fund and American Beacon Stephens Small Cap Growth Fund.The principal address of SIMG and Stephens Inc. is 111 Center Street, Little Rock, Arkansas 72201. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of SIMG is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with SIMG Other Substantial Business and Connections Joseph W. Simpson; President and Chief Executive Officer, Manager Executive Vice President, Stephens Inc. Ryan E. Crane; Chief Investment Officer, Manager, Member Class B Senior Vice President, Stephens Inc. Michael W. Nolte; Chief Operating Officer, Senior Vice President, Manager Senior Vice President, Stephens Inc. David C. Prince; Chief Compliance Officer, General Counsel Senior Vice President, Stephens Inc. Strategic Income Management, LLC (“SiM”) is the investment sub-advisor for the American Beacon SiM High Yield Opportunities Fund.The principal address of SiM is 720 Olive Way, Suite 1675, Seattle, WA 98101. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of SiM is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with SiM Other Substantial Business and Connections Randall L. Yoakum; Manager, Member, Chief Executive Officer Gary J. Pokrzywinski; Manager, Member, Chief Investment Officer Timothy T. Black; Elected Manager, Chief Compliance Officer, Chief Operating Officer Partner in IV Technologies LLC Templeton Investment Counsel, LLC (“Templeton”) is an investment sub-advisor for the American Beacon International Equity Fund.The principal address of Templeton is 300 Southeast 2nd Street, Ft. Lauderdale, FL 33301. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Templeton is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Templeton Other Substantial Business and Connections Donald F. Reed; Chief Executive Officer and Chairman None Gary P. Motyl; President None Craig S. Tyle; Chief Legal Officer None Mark L. Constant; Treasurer None Michael J. D’Agrosa; Chief Compliance Officer None Gregory E. McGowan; Exec. Vice President None Cynthia L. Sweeting; Exec. VP/Director of Institutional Portfolio Management None Madison S. Gulley; Executive Vice President None The Boston Company Asset Management, LLC (“Boston Company”) is an investment sub-advisor for the American Beacon Small Cap Value Fund and the American Beacon Emerging Markets Fund.The principal address of Boston Company is One Boston Place, Boston, MA 02108. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Boston Company is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Boston Company Other Substantial Business and Connections Bart A. Grenier; Chairman, Chief Executive Officer & Chief Investment Officer/Manager None David Cameron, Manager None Charles P. Dolan, Manager Director, Mellon Capital Management Corp.; Manager, Standish Mellon Asset Management Company LLC Edward Ladd, Manager Manager, Standish Mellon Asset Management LLC; Director, BNY Alcentra Group Holdings, Inc.; Director, Pareto Investment Management Limited The Renaissance Group, LLC (“Renaissance”) is an investment sub-advisor for the American Beacon Large Cap Growth Fund.The principal address of Renaissance is 50 E. Rivercenter Blvd., Suite 1200, Covington, KY 41011. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Renaissance is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Renaissance Other Substantial Business and Connections Paul A. Radomski; Managing Partner/Executive Committee Member/LLC Member None Michael E. Schroer; Managing Partner/Executive Committee/CIO None Sudhir S. Warrier; Senior Partner/Chief Operations Officer/LLC Member None Kevin J. Patton; Chief Compliance Officer None Mary C. Meiners; Partner/LLC Member None Joe G. Bruening; Senior Partner/Director of Trading/LLC Member None John E. Strange; Partner/LLC Member None Winslow Capital Management, Inc. (“Winslow”) is an investment sub-advisor for the American Beacon Large Cap Growth Fund.The principal address of Winslow is 4ower, 80 S 8th St., Minneapolis, MN 55402. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Winslow is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Winslow Other Substantial Business and Connections Clark J. Winslow; Chief Executive Officer, Chief Investment Officer, Portfolio Manager None Michael S. Palmer; President None Justin H. Kelly; Senior Managing Director, Portfolio Manager None R. Bart Wear; Senior Managing Director, Portfolio Manager None Jean A. Baillon; Senior Managing Director, Chief Administrative Officer, Chief Financial Officer None Laura J. Hawkins; Chief Compliance Officer None. Zebra Capital Management, LLC (“Zebra”) is the investment sub-advisor for the American Beacon Zebra Large Cap Equity Fund and American Beacon Zebra Small Cap Equity Fund.The principal address of Zebra is 612 Wheelers Farms Rd., Milford, CT 06461. Set forth below is information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of Zebra is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name; Current Position with Zebra Other Substantial Business and Connections Peter A. Schaffer; Chief Operating Officer, Chief Compliance Officer Roger G. Ibbotson; Managing Member Information as to the officers and directors of each of the above investment advisers may also be included in that adviser's current Form ADV filed with the SEC and is incorporated by reference herein. Item 32. Principal Underwriter (a)Foreside Fund Services, LLC, Registrant’s underwriter, serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: 1) AdvisorShares Trust 2) American Beacon Funds 3) American Beacon Select Funds 4) Bennett Group of Funds 5) Bridgeway Funds, Inc. 6) Center Coast MLP Focus Fund, Series of Investment Managers Series Trust 7) Central Park Group Multi-Event Fund 8) Century Capital Management Trust 9) del Rey Global Investors Funds Direxion Shares ETF Trust DundeeWealth Funds FlexShares Trust FocusShares Trust Forum Funds FQF Trust Henderson Global Funds Ironwood Institutional Multi-Strategy Fund LLC Ironwood Multi-Strategy Fund LLC Liberty Street Horizon Fund, Series of Investment Managers Series Trust Nomura Partners Funds, Inc. Performance Trust Mutual Funds, Series of Trust for Professional Managers PMC Funds, Series of Trust for Professional Managers Precidian ETFs Trust RevenueShares ETF Trust Sound Shore Fund, Inc. Turner Funds Wintergreen Fund, Inc. (b)The following are officers and directors of Foreside Fund Services, LLC, the Registrant’s underwriter.Their main business address is Three Canal Plaza, Suite 100, Portland, Maine 04101. Name Address Position with Underwriter Position with Registrant Mark A. Fairbanks Three Canal Plaza, Suite 100, Portland, ME04101 President and Manager None Richard J. Berthy Three Canal Plaza, Suite 100, Portland, ME04101 Vice President, Treasurer and Manager None Jennifer E. Hoopes Three Canal Plaza, Suite 100, Portland, ME04101 Secretary None Nanette K. Chern Three Canal Plaza, Suite 100, Portland, ME04101 Vice President and Chief Compliance Officer None Lisa S. Clifford Three Canal Plaza, Suite 100, Portland, ME04101 Vice President and Director of Compliance None (c)Not applicable. Item 33.Location of Accounts and Records The books and other documents required by Section 31(a) under the Investment Company Act of 1940 are maintained in the physical possession of 1) the Trust's custodian at State Street Bank and Trust Company, 225 Franklin Street, Boston, Massachusetts 02110; 2) the Manager at American Beacon Advisors, Inc., 4151 Amon Carter Blvd., MD 2450, Fort Worth, Texas 76155; 3) Boston Financial Data Services, an affiliate of the Trust’s transfer agent, 330 West 9th St., Kansas City, Missouri 64105; 4) Mastercraft, 3021 Wichita Court, Fort Worth, Texas 76140; or 5) the Trust's investment advisers at the addresses listed in Item 31 above. Item 34.Management Services Not applicable. Item 35.Undertakings Not applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendmentmeets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 133 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth and the State of Texas, on February 29, 2012. AMERICAN BEACON FUNDS By:/s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 133 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gene L. Needles, Jr. President (Principal Executive Officer) February 29, 2012 Gene L. Needles, Jr. /s/ Melinda G. Heika Treasurer (Principal Financial Officer) February 29, 2012 Melinda G. Heika W. Humphrey Bogart* Trustee February 29, 2012 W. Humphrey Bogart Brenda A. Cline* Trustee February 29, 2012 Brenda A. Cline Eugene J. Duffy* Trustee February 29, 2012 Eugene J. Duffy Thomas M. Dunning* Trustee February 29, 2012 Thomas M. Dunning Alan D. Feld* Trustee February 29, 2012 Alan D. Feld Richard A. Massman* Chairman and Trustee February 29, 2012 Richard A. Massman R. Gerald Turner* Trustee February 29, 2012 R. Gerald Turner Paul J. Zucconi* Trustee February 29, 2012 Paul J. Zucconi *By/s/ Rosemary K. Behan Rosemary K. Behan Attorney-In-Fact EXHIBIT INDEX Type: Description: 99.i Opinion and consent of counsel Other Exhibits: (A) Powers of Attorney for Trustees of American Beacon Funds dated November 9, 2011 and November 10, 2011.
